DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-10 in the reply filed on 1/6/2022 is acknowledged.  The traversal is on the ground(s) that the method of group I and the method of group II share similar features and that there is much overlap between independent claims 1 and 11 to which applicant submits that the office has not established distinctiveness and restriction is improper in this case and that presently, the search and examination of all of applicant’s pending claims can be made without serious burden. Applicant further states that the inventions as claimed “overlap in scope” and that here, since there is such a large overlap in scope there would not be a serious search burden if restriction were not required.  This is not found persuasive because as demonstrated the inventions can have a materially different design, mode of operation, function and effect, however as the issue at hand is the overlap in scope, applicant’s analysis is flawed. Sharing the same terminology does not equate to an overlap in scope. The inventions as a whole are what is considered. This should not be mistaken as ‘fully overlapping in scope’ as applicants have described it. The invention of claim 1 does not overlap in scope with the invention of claim 11 as the invention itself is entirely separate. Claim 1 describes a method of using a device while claim 11 describes a method of making a device, that device being of separate scope from the device described in claim 1. This is further demonstrated by the differentiation in classification of the methods in question.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the language “involves using one or more of…” and then lists three options with “and” prior to the last option to which in this instance it is unclear if “and” is meant in the alternative or as a requirement for multiple options at the same time. The claim shall be interpreted as in the alternative. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 12, 14 and 16-20 of U.S. Patent No. 10,605,409 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, see claims 1 and 12 of US Pat No 10,605,409 B2.
Re claim 2, see claims 7 and 16 of US Pat No 10,605,409 B2.
Re claim 3, see claims 1 with 7 and 12 with 16 of US Pat No 10,605,409 B2.
Re claim 4, see claims 1 and 14 of US Pat No 10,605,409 B2.
Re claim 5, see claims 2 and 17 of US Pat No 10,605,409 B2.
Re claim 6, see claims 1 and 12 of US Pat No 10,605,409 B2.

Re claim 8, see claims 4 and 19 of US Pat No 10,605,409 B2.
Re claim 9, see claim 1 of US Pat No 10,605,409 B2.
Re claim 10, see claims 6 and 20 of US Pat No 10,605,409 B2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkie et al. (US Pat No 5,582,742).
Re claim 1, Wilkie et al. show a method comprising:
receiving pressurant at an inner filter (Fig. 2, 102) of an integral component, wherein the pressurant is received via an opening (62) at a first end of the inner filter (102), wherein the integral component is configurable for receiving and diffusing the pressurant and includes an outer shell (101) positioned around the inner filter (102), and wherein the outer shell (101) includes a shell surface having a first plurality of holes (84) positioned between a first end and a second end of the outer shell (101); and

initially diffusing the pressurant from the inner filter (102) through a second plurality of holes (82) positioned in the inner filter (102) between the first end and a second end of the inner filter (102); and
subsequently diffusing the pressurant through the first plurality of holes (84) in the shell surface of the outer shell (101).
Re claim 2, Wilkie et al. show causing the pressurant to further diffuse outward (Fig. 3, 93) at an upward angle (around 88) from the integral component.
Re claim 3, Wilkie et al. show causing the pressurant to further diffuse outward at the upward angle from the integral component involves using one or more of a lip (Fig. 2, around 88) extending around a perimeter of the second end (at 87) of the outer shell (101), a conic surface angled away from the first end of the outer shell formed by the second end of the inner filter and the second end of the outer shell, and a frustum configuration formed by the outer shell.
Re claim 4, Wilkie et al. show the first end (Fig. 2, at 64) of the outer shell has a greater circumference than the second end (at 87) of the outer shell such that the outer shell has a frustum configuration (at 68).
Re claim 5, Wilkie et al. show one or more portions of the shell surface of the outer shell (Fig. 3, 101) lacks respective holes of the first plurality of holes (84).
Re claim 6, Wilkie et al. show respective holes in the first plurality of holes (Fig. 3, 84) in the shell surface of the outer shell (101) are larger than respective holes in the second plurality of holes (82) in the inner filter (102).
Re claim 9, Wilkie et al. show the integral component further comprises: a flange (Fig. 2, 66) coupled to the first end of the inner filter (102), wherein the flange (66) is 
Re claim 10, Wilkie et al. show the second end of the inner filter (Fig. 2, 102) extends into an angled groove (around 88) formed in the second end of the outer shell (101) such that the angled groove closes the second end of the inner filter and prevents received pressurant from leaking out of the inner filter at the second end of the inner filter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkie et al. (US Pat No 5,582,742) in view of Griffiths (US Pat No 3,687,375).
Re claim 7, Wilkie et al. discloses all aspects of the claimed invention but does not disclose one or more holes in the first plurality of holes in the shell surface of the outer shell has a diamond configuration.
However, Griffiths discloses a fuel nozzle with a plurality of holes having a diamond configuration (col. 2, line 29 and 39).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the first plurality of holes in the 
Re claim 8, Wilkie et al. discloses all aspects of the claimed invention but does not disclose one or more holes in the first plurality of holes in the shell surface of the outer shell has a teardrop configuration.
However, Griffiths discloses a fuel nozzle with a plurality of holes having a teardrop configuration (col. 2, lines 41-43).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the first plurality of holes in the outer shell surface of Wilkie et al. have a teardrop configuration as taught by Griffiths for the spray characteristics that the angles of the orifices would provide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752